Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-20 are pending and rejected in the application. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 12, and 17 similarly recites a method for use in a low-latency database analysis system, the method comprising: obtaining localization definition data for a locale other than a canonical locale, the localization definition data including a locale-specific phrase localization rule for a phrase and a canonical phrase localization rule for the phrase; generating a locale-specific index for the using the localization definition data; in response to obtaining the localization definition data, generating a locale-specific finite state machine for the locale using the localization definition data, the locale-specific index, and a canonical finite state machine; obtaining, in the low-latency database analysis system, data expressing a usage intent with respect to the low-latency database analysis system, the data expressing the usage intent including locale-specific input data; in response to obtaining the data expressing the usage intent, generating a resolved- request by: obtaining a locale-specific token representing the locale-specific input data by traversing the locale-specific index, wherein obtaining the locale-specific token includes obtaining a canonical token associated with locale-specific token; in response to obtaining the locale-specific token, obtaining a locale-specific phrase by traversing the locale-specific finite state machine; in response to identifying the locale-specific phrase, obtaining a canonical phrase corresponding to the locale-specific phrase, the canonical phrase including the canonical token; generating a data-query based on the canonical phrase; obtaining results data responsive to the data expressing the usage intent by executing a query corresponding to the data-query by an in-memory database of the low-latency database analysis system; and outputting the results data for presentation to a user. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a database analysis system.” Thus, claims 1, 12, and 17 are not patentable eligible under 35 U.S.C. 101. 

For example, in the context of this claim, “obtaining localization definition data for a locale other than a canonical locale, the localization definition data including a locale-specific phrase localization rule for a phrase and a canonical phrase localization rule for the phrase” encompasses a person mentally obtaining a localization definition for a locale other than a canonical locale, the localization definition data including a locale-specific phrase localization rule for a phrase and a canonical phrase localization rule for the phrase. Next, “generating a locale-specific index for the using the localization definition data; in response to obtaining the localization definition data, generating a locale-specific finite state machine for the locale using the localization definition data, the locale-specific index, and a canonical finite state machine” encompasses a person mentally and writing on paper a locale-specific index for the using the localization definition data; in response to obtaining the localization definition data, generating a locale-specific finite state machine for the locale using the localization definition data, the locale-specific index, and a canonical finite state machine. In addition, “obtaining, in the low-latency database analysis system, data expressing a usage intent with respect to the low-latency database analysis system, the data expressing the usage intent including locale-specific input data” encompasses a person mentally obtaining, in the low-latency database analysis system, data expressing a usage intent with respect to the low-latency database analysis system, the data expressing the usage intent including locale-specific input data. Further, “in response to obtaining the data expressing the usage intent, generating a resolved- request by: obtaining a locale-specific token representing the locale-specific input data by traversing the locale-specific index, wherein obtaining the locale-specific token includes obtaining a canonical token associated with locale-specific token” encompasses a person mentally obtaining a locale-specific token representing the locale-specific input data by traversing the locale-specific index, wherein obtaining the locale-specific token includes obtaining a canonical token associated with locale-specific token. Next, “in response to obtaining the locale-specific token, obtaining a locale-specific phrase by traversing the locale-specific finite state machine” encompasses a person mentally and on paper in response to obtaining the locale-specific token, obtaining a locale-specific phrase by traversing the locale-specific finite state machine. Further, “in response to identifying the locale-specific phrase, obtaining a canonical phrase corresponding to the locale-specific phrase, the canonical phrase including the canonical token” encompasses a person mentally and on paper in response to identifying the locale-specific phrase, obtaining a canonical phrase corresponding to the locale-specific phrase, the canonical phrase including the canonical token. Next, “generating a data-query based on the canonical phrase” encompasses a person mentally, and on paper, generate a data-query based on the canonical phrase. Further, “obtaining results data responsive to the data expressing the usage intent by executing a query corresponding to the data-query by an in-memory database of the low-latency database analysis system” encompasses a person mentally obtaining results data responsive to the data expressing the usage intent by executing a query corresponding to the data-query by an in-memory database of the low-latency database analysis system.  Next, “outputting the results data for presentation to a user” encompasses a person mentally and writing on paper results data for presentation to a user.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 1, 12, and 17 similarly recites no additional limitations other than “a database analysis system” implementing the limitations. The computer is recited at a high-level of generality (i.e., obtaining localization definition data…etc., generating a locale-specific index…etc., obtaining, in the low-latency database…etc., in response to obtaining…etc., obtaining a locale-specific token…etc., in response to obtaining…etc., in response to identifying the locale-specific phrase…etc., generating a data-query…etc., obtaining results data responsive to the data…etc., outputting the results…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1, 12, and 17 similarly recites “a database analysis system” implementing the limitations. The computer is recited at a high-level of generality (i.e., obtaining localization definition data…etc., generating a locale-specific index…etc., obtaining, in the low-latency database…etc., in response to obtaining…etc., obtaining a locale-specific token…etc., in response to obtaining…etc., in response to identifying the locale-specific phrase…etc., generating a data-query…etc., obtaining results data responsive to the data…etc., outputting the results…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 12, and 17 are not patentable eligible under 35 USC 101. 

The limitation “wherein obtaining the localization definition data includes: generating the canonical phrase localization rule using the canonical finite state machine, wherein the canonical phrase localization rule includes a phrase localization rule identifier that uniquely identifies the phrase in the low-latency database analysis system; and generating a portion of the locale-specific phrase localization rule using the canonical finite state machine, wherein the portion of the locale-specific phrase localization rule includes the phrase localization rule identifier.” of dependent claims 2 and 13 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 12, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2 and 13 are not patent eligible under 35 USC 101. 

The limitation “wherein obtaining the localization definition data includes: storing the canonical phrase localization rule in a canonical phrase localization file; and storing the portion of the locale-specific phrase localization rule in a locale-specific phrase localization file.” of dependent claims 3 and 14 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 12, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3 and 14 are not patent eligible under 35 USC 101. 

The limitation “wherein obtaining the localization definition data includes: reading the canonical phrase localization rule from the canonical phrase localization file; and reading the locale-specific phrase localization rule from the locale-specific phrase localization file.” of dependent claims 4 and 15 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4 and 15 are not patent eligible under 35 USC 101. 

The limitation “wherein generating the locale-specific finite state machine includes: identifying the locale-specific phrase localization rule from the localization definition data, wherein the locale-specific phrase localization rule includes a phrase localization rule identifier and a locale-specific phrase-pattern corresponding to the local-specific phrase, wherein the phrase localization rule identifier uniquely identifies the phrase in the low-latency database analysis system; identifying the canonical phrase localization rule from the localization definition data using the phrase localization rule identifier, wherein the canonical phrase localization rule includes the phrase localization rule identifier and a canonical phrase-pattern corresponding to the phrase; traversing the canonical finite state machine using the canonical phrase-pattern to identify a state of the canonical finite state machine corresponding to the canonical phrase-pattern, wherein the canonical finite state machine includes a phrase property for the phrase associated with the state of the canonical finite state machine corresponding to the canonical phrase-pattern; obtaining the phrase property from the canonical finite state machine; generating a state of the locale-specific finite state machine corresponding to the locale- specific phrase-pattern; and including the phrase property in the locale-specific finite state machine in association with the state of the locale-specific finite state machine corresponding to the locale-specific phrase-pattern.” of dependent claim 5 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 5 is not patent eligible under 35 USC 101. 

The limitation “wherein the locale-specific input data includes unresolved character string input data.” of dependent claim 6 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 6 is not patent eligible under 35 USC 101. 

The limitation “wherein the locale-specific input data includes unresolved input event data for a data input event, wherein a defined combination of data input events is associated with a locale-specific input character.” of dependent claim 7 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 7 is not patent eligible under 35 USC 101. 

The limitation “wherein the data expressing the usage intent includes data identifying the locale, and wherein generating the resolved-request includes identifying the locale-specific finite state machine using the data identifying the locale.” of dependent claim 8 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible under 35 USC 101. 

The limitation “wherein obtaining the locale-specific phrase includes: traversing the locale-specific finite state machine to identify a transition of the locale- specific finite state machine corresponding to the locale-specific token; obtaining a phrase property from the locale-specific finite state machine, the phrase property associated with the transition of the locale-specific finite state machine corresponding to the locale-specific token; and identifying the locale-specific phrase in response to the phrase property.” of dependent claims 9 and 18 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 12, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 9 and 18 are not patent eligible under 35 USC 101.
 
The limitation “wherein obtaining the canonical phrase includes: identifying the locale-specific phrase localization rule from the localization definition data, wherein the locale-specific phrase localization rule includes a locale-specific phrase-pattern corresponding to the locale-specific phrase and a phrase localization rule identifier that uniquely identifies the phrase in the low-latency database analysis system; and identifying the canonical phrase localization rule from the localization definition data using the phrase localization rule identifier, wherein the canonical phrase localization rule includes the phrase localization rule identifier and a canonical phrase-pattern corresponding to the canonical phrase.” of dependent claims 10 and 19 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 12, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 10 and 19 are not patent eligible under 35 USC 101. 

The limitation “wherein: the locale-specific input data includes a value; generating the resolved-request includes tokenizing the value to identify a value token representing the value, wherein the value token is a value token type token; identifying the locale-specific phrase localization rule such that the locale-specific phrase-pattern includes a value token type identifier that indicates the value token type and the locale-specific phrase-pattern omits a value token corresponding to the value token type; identifying the canonical phrase localization rule such that the canonical phrase-pattern includes the value token type identifier that indicates the value token type and the canonical phrase-pattern omits a value token corresponding to the value token type; and obtaining the canonical phrase includes including the value token in the canonical phrase and omitting the value token type identifier from the canonical phrase.” of dependent claims 11 and 20 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 12, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 11 and 20 are not patent eligible under 35 USC 101. 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 12, 13, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Hörnkvist et al. U.S. Patent Publication (2012/0109970; hereinafter: Hörnkvist) in view of De Smet et al. U.S. Patent Publication (2012/0079464; De Smet) and further in view of Bennett U.S. Patent Publication (2010/0005081; hereinafter: Bennett)

Claim 1
As to claim 1, Hörnkvist discloses a method for use in a low-latency database analysis system, the method comprising: 
obtaining localization definition data for a locale other than a canonical locale, the localization definition data including a locale-specific phrase localization rule for a phrase and a canonical phrase localization rule for the phrase (paragraph[0029]-paragraph[0031], “In one embodiment, search software 102 further includes a search state machine builder 109 configured to build a state machine at the searching time based on language locale information 110, which may have been configured as a part of an operating system, or system/user configuration. In one embodiment, when a search query is received to search any content files or metadata that contain a search term, state machine builder 109 is configured to dynamically build a state machine to represent the search term based on a current language locale obtained from locale information 110…etc.”); 
generating a locale-specific index for the using the localization definition data (paragraph[0044], “For example, method 1100 may be performed by system 100 of FIG. 1. Referring to FIG. 11, at block 1101, in response to a term having one or more characters to be indexed, the current language locale is determined. The language locale may be obtained from a user and/or system configuration of an operating environment of the system. At block 1102, a collation key is generated for each or all of the characters in the term based on the current language locale. At block 1103, the collation keys representing the term are indexed in an inverted index. Subsequently, at block 1104, in response to a search term, a collation key for each of characters in the search term is generated based on the current language locale. At block 1105, the inverted index is searched based on the collation keys representing the search term to identify one or more files that contain the term corresponding to the collation keys…etc.”); 
in response to obtaining the localization definition data, generating a locale-specific finite state machine for the locale using the localization definition data, the locale-specific index (paragraph[0036]-paragraph[0037], “In this example, it is assumed that a search of "var" is received in the English locale and the state machine as shown in FIG. 6 is dynamically created, where the characters are stored in a trie architecture as shown in FIG. 8 or a flattened form as shown in FIG. 9. The processing logic (e.g., searching software) starts with state A1 of FIG. 6, where the match information stored in a variable match_info is empty. Referring to FIG. 6, at state A1, processing logic looks for matching strings and finds "v", and match_info={"v" next=T2}. The processing logic then transitions to state A2. At state A2, processing logic looks for any following combining characters and cannot find any, where match_info={"v" next=T2}. It then transitions to state A3…etc.”), and a canonical finite state machine (paragraph[0041], “a state machine is dynamically built, where the state machine includes one or more nodes, each corresponding to one of the characters of the search term. At block 1003, for each node in the state machine, one or more equivalent characters are identified based on the current language locale…etc.”); 

Hörnkvist does not appear to explicitly disclose  
obtaining, in the low-latency database analysis system, data expressing a usage intent with respect to the low-latency database analysis system, the data expressing the usage intent including locale-specific input data; 
in response to obtaining the data expressing the usage intent, generating a resolved- request by: 
obtaining a locale-specific token representing the locale-specific input data by traversing the locale-specific index, wherein obtaining the locale-specific token includes obtaining a canonical token associated with locale-specific token; 
in response to obtaining the locale-specific token, obtaining a locale-specific phrase by traversing the locale-specific finite state machine; 
in response to identifying the locale-specific phrase, obtaining a canonical phrase corresponding to the locale-specific phrase, the canonical phrase including the canonical token; 
generating a data-query based on the canonical phrase; 
obtaining results data responsive to the data expressing the usage intent by executing a query corresponding to the data-query by an in-memory database of the low-latency database analysis system; and 
outputting the results data for presentation to a user.

However, De Smet discloses obtaining, in the low-latency database analysis system, data expressing a usage intent with respect to the low-latency database analysis system, the data expressing the usage intent including locale-specific input data (Figures 1 and 2, paragraph[0023], “Referring initially to FIG. 1, a query analysis system 100 is illustrated. The query analysis system 100 includes a validation component 110 that is configured to receive, retrieve, or otherwise obtain or acquire a query 120. For example, the query 120 can correspond to a language-integrated query (LINQ query), amongst other types of queries. The validation component 110 checks or validates the query 120 as a function of a state machine component 130 (also referred to herein simply as a state machine), which captures constraints of a target query language including but not limited to supported query operators and patterns of query operators (e.g., limits on the number of occurrences of query operators and relative ordering of query operators), for example. In accordance with one embodiment, the state machine component 130 can be type-based state machine that captures constraints as types and methods as discussed further hereinafter…etc.”); 
in response to obtaining the data expressing the usage intent, generating a resolved- request by (Figures 1 and 2, paragraph[0023]-paragraph[0024], “In accordance with one embodiment, the state machine component 130 can be type-based state machine that captures constraints as types and methods as discussed further hereinafter. If the query 120 is determined not to respect the constraints of a target query language, for example, if an invalid query operator or invalid pattern of query operators is detected, the validation component 110 can signal an error. In accordance with one embodiment, the validation component 110 can perform compile-time checking of the query 120 thus mitigating the risk of runtime failure. Accordingly, the validation component 110 can form part of a program language compiler…etc.”): 
obtaining a locale-specific token representing the locale-specific input data by traversing the locale-specific index (paragraph[0024], “FIG. 2 depicts a state-machine generation system 200 including an analysis component 210 and a generation component 220. The analysis component 210 can analyze target query-language semantics (or in other words, a language specification) including a grammar and a type system to determine constraints, or in other words restrictions on the target query language, wherein the grammar describes acceptable syntax and the type system describes proper usage of data types. Based on the analysis, the generation component 220 can produce a state machine (e.g., state machine component 130) that captures constraints on the target query language…etc.”), wherein obtaining the locale-specific token includes obtaining a canonical token associated with locale-specific token (paragraph[0025], “Turning briefly to FIG. 3A a graphical representation of constraint variations 300 is depicted. Here, the inner circle corresponds to constraints dictated by a grammar 310 and/or type system, for example, and the outer circle represents constraints captured by a state machine. The distance between the inner and the outer circles represents a difference in constraints specified by the grammar 310 and state machine 130. The state machine 130 can be adjusted to include more or less constraints based on a myriad of factors including but not limited to a particular version of the state machine component 130 and/or payment of a fee. For example, a premium version of a system for generating type-based state machines can produce a state machine that includes substantially all target program language constraints specified by the grammar 310 while other versions may offer less coverage…etc.”); 
in response to obtaining the locale-specific token, obtaining a locale-specific phrase by traversing the locale-specific finite state machine (paragraph[0085]-paragraph[0086], “At reference numeral 1110, a query input is received for example from a code editor alone or injunction with an integrated development environment. Here, the query can correspond to a query specified in a source programming language that is destined to be translated into a query in a target programming language. For example, the query can be specified as a language-integrated query syntax within an object-oriented programming language (e.g., C#®, Visual Basic® . . . ) that is subsequently translated or transformed to SQL (Structured Query Language) for execution against a relational database. At reference numeral 1120, a type-based state machine is identified for the target query language, which represents constraints, at least on syntax, as types and methods corresponding to states and transitions between states, respectively. At numeral 1130, errors are identified as a function of the received query input and the type-based state machine. In accordance with one embodiment, a compiler type checker can identify unsupported query features as static type errors. At numeral 1140, feedback can be provided to a programmer to aid specification of the input query…etc.”); 
in response to identifying the locale-specific phrase, obtaining a canonical phrase corresponding to the locale-specific phrase, the canonical phrase including the canonical token (paragraph[0085], “FIG. 10 illustrates a method of state machine generation 1000. At reference numeral 1010, a target query-language grammar (e.g., context-free grammar) is analyzed to determine constraints or restrictions of the query language. For example, the supported query operators can be determined as well as an upper limit on the number of occurrences and relative orderings of the query operators. At numeral 1020, a type system for the target query language can be analyzed to determine type rules, which can identify types of values that can be computed in various manners. As simplistic example, a type rule can indicate that only values of type integer can be added together rather than an integer and a button for instance. At reference numeral 1030, parameters can be received, retrieved, determined, or inferred regarding the size and/or complexity of a state machine. For example, a type-based state machine may be generated to reflect all constraints of a target query language, a subset of constraints, or a superset of constraints for instance based on a given version, payment of a fee, or as a function of a cost/benefit analysis, among other things…etc.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hörnkvist with the teachings of De Smet to view query phrases which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hörnkvist with the teachings of De Smet to capture constraints of a target query language (Hörnkvist: paragraph[0020]).

The combination of Hörnkvist and De Smet does not appear to explicitly disclose 
generating a data-query based on the canonical phrase; 
obtaining results data responsive to the data expressing the usage intent by executing a query corresponding to the data-query by an in-memory database of the low-latency database analysis system; and 
outputting the results data for presentation to a user.

However, Bennett discloses generating a data-query based on the canonical phrase (paragraph[0127], “Initially speech input is provided in the form of a question or query articulated by the speaker at the client's machine or personal accessory as a speech utterance. This speech utterance is captured and partially processed by NLQS client-side software 155 resident in the client's machine. To facilitate and enhance the human-like aspects of the interaction, the question is presented in the presence of an animated character 157 visible to the user who assists the user as a personal information retriever/agent. The agent can also interact with the user using both visible text output on a monitor/display (not shown) and/or in audible form using a text to speech engine 159. The output of the partial processing done by SRE 155 is a set of speech vectors that are transmitted over communication channel 160 that links the user's machine or personal accessory to a server or servers via the INTERNET or a wireless gateway that is linked to the INTERNET as explained above. At server 180, the partially processed speech signal data is handled by a server-side SRE 182, which then outputs recognized speech text corresponding to the user's question. Based on this user question related text, a text-to-query converter 184 formulates a suitable query that is used as input to a database processor 186…etc.”); 
obtaining results data responsive to the data expressing the usage intent by executing a query corresponding to the data-query by an in-memory database of the low-latency database analysis system (paragraph[0127], “Based on the query, database processor 186 then locates and retrieves an appropriate answer using a customized SQL query from database 188. A Natural Language Engine 190 facilitates structuring the query to database 188. After a matching answer to the user's question is found, the former is transmitted in text form across data link 160B, where it is converted into speech by text to speech engine 159, and thus expressed as oral feedback by animated character agent 157…etc.”); and 
outputting the results data for presentation to a user (paragraph[0167], “In a typical natural language interface to a database, the user enters a question in his/her natural language, for example, English. The system parses it and translates it to a query language expression. The system then uses the query language expression to process the query and if the search is successful, a recordset representing the results is displayed in English either formatted as raw text or in a graphical form…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hörnkvist with the teachings of De Smet and Bennett to convert phrases to search in a target format which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hörnkvist with the teachings of De Smet and Bennett to provide a word and phrase recognition system that is flexibly and optimally distributed across a client computing architecture to improve accuracy and speed for a wide group of users (Bennett: paragraph[0004]).

Claims 2 and 13
As to claims 2 and 13, the combination of Hörnkvist, De Smet, and Bennett discloses all the elements in claim 1, as noted above, and Hörnkvist further disclose wherein obtaining the localization definition data includes: 
generating the canonical phrase localization rule using the canonical finite state machine, wherein the canonical phrase localization rule includes a phrase localization rule identifier that uniquely identifies the phrase in the low-latency database analysis system (paragraph[0036]-paragraph[0037], “In this example, it is assumed that a search of "var" is received in the English locale and the state machine as shown in FIG. 6 is dynamically created, where the characters are stored in a trie architecture as shown in FIG. 8 or a flattened form as shown in FIG. 9. The processing logic (e.g., searching software) starts with state A1 of FIG. 6, where the match information stored in a variable match_info is empty. Referring to FIG. 6, at state A1, processing logic looks for matching strings and finds "v", and match_info={"v" next=T2}. The processing logic then transitions to state A2. At state A2, processing logic looks for any following combining characters and cannot find any, where match_info={"v" next=T2}. It then transitions to state A3…etc.”); and 
generating a portion of the locale-specific phrase localization rule using the canonical finite state machine, wherein the portion of the locale-specific phrase localization rule includes the phrase localization rule identifier (paragraph[0041], “Such a collation key may be determined according to one or more rules set forth by the ICU governing body. At block 1002, a state machine is dynamically built, where the state machine includes one or more nodes, each corresponding to one of the characters of the search term. At block 1003, for each node in the state machine, one or more equivalent characters are identified based on the current language locale. At block 1004, collation keys of the equivalent characters are matched with the collation keys associated with the search term. At block 1005, any character whose collation key does not match with the corresponding one of the search term is removed…etc.”).

Claim 7
As to claim 7, the combination of Hörnkvist, De Smet, and Bennett discloses all the elements in claim 1, as noted above, and Hörnkvist further disclose wherein the locale-specific input data includes unresolved input event data for a data input event, wherein a defined combination of data input events is associated with a locale-specific input character (paragraph[0024], “FIG. 2 depicts a state-machine generation system 200 including an analysis component 210 and a generation component 220. The analysis component 210 can analyze target query-language semantics (or in other words, a language specification) including a grammar and a type system to determine constraints, or in other words restrictions on the target query language, wherein the grammar describes acceptable syntax and the type system describes proper usage of data types. Based on the analysis, the generation component 220 can produce a state machine (e.g., state machine component 130) that captures constraints on the target query language…etc.”). 

Claim 8
As to claim 8, the combination of Hörnkvist, De Smet, and Bennett discloses all the elements in claim 1, as noted above, and Hörnkvist further disclose wherein the data expressing the usage intent includes data identifying the locale, and wherein generating the resolved-request includes identifying the locale-specific finite state machine using the data identifying the locale (paragraph[0085], “FIG. 10 illustrates a method of state machine generation 1000. At reference numeral 1010, a target query-language grammar (e.g., context-free grammar) is analyzed to determine constraints or restrictions of the query language. For example, the supported query operators can be determined as well as an upper limit on the number of occurrences and relative orderings of the query operators. At numeral 1020, a type system for the target query language can be analyzed to determine type rules, which can identify types of values that can be computed in various manners. As simplistic example, a type rule can indicate that only values of type integer can be added together rather than an integer and a button for instance. At reference numeral 1030, parameters can be received, retrieved, determined, or inferred regarding the size and/or complexity of a state machine. For example, a type-based state machine may be generated to reflect all constraints of a target query language, a subset of constraints, or a superset of constraints for instance based on a given version, payment of a fee, or as a function of a cost/benefit analysis, among other things…etc.”).

Claim 12
As to claim 12, Hörnkvist discloses a method for use in a low-latency database analysis system, the method comprising: 
obtaining localization definition data for a locale other than a canonical locale, the localization definition data including a locale-specific phrase localization rule for a phrase and a canonical phrase localization rule for the phrase (paragraph[0029]-paragraph[0031], “In one embodiment, search software 102 further includes a search state machine builder 109 configured to build a state machine at the searching time based on language locale information 110, which may have been configured as a part of an operating system, or system/user configuration. In one embodiment, when a search query is received to search any content files or metadata that contain a search term, state machine builder 109 is configured to dynamically build a state machine to represent the search term based on a current language locale obtained from locale information 110…etc.”); 
in response to obtaining the localization definition data(paragraph[0044], “For example, method 1100 may be performed by system 100 of FIG. 1. Referring to FIG. 11, at block 1101, in response to a term having one or more characters to be indexed, the current language locale is determined. The language locale may be obtained from a user and/or system configuration of an operating environment of the system. At block 1102, a collation key is generated for each or all of the characters in the term based on the current language locale. At block 1103, the collation keys representing the term are indexed in an inverted index. Subsequently, at block 1104, in response to a search term, a collation key for each of characters in the search term is generated based on the current language locale. At block 1105, the inverted index is searched based on the collation keys representing the search term to identify one or more files that contain the term corresponding to the collation keys…etc.”): 
generating a locale-specific index for the using the localization definition data(paragraph[0036]-paragraph[0037], “In this example, it is assumed that a search of "var" is received in the English locale and the state machine as shown in FIG. 6 is dynamically created, where the characters are stored in a trie architecture as shown in FIG. 8 or a flattened form as shown in FIG. 9. The processing logic (e.g., searching software) starts with state A1 of FIG. 6, where the match information stored in a variable match_info is empty. Referring to FIG. 6, at state A1, processing logic looks for matching strings and finds "v", and match_info={"v" next=T2}. The processing logic then transitions to state A2. At state A2, processing logic looks for any following combining characters and cannot find any, where match_info={"v" next=T2}. It then transitions to state A3…etc.”); and generating a locale-specific finite state machine for the locale using the localization definition data and a canonical finite state machine (paragraph[0041], “a state machine is dynamically built, where the state machine includes one or more nodes, each corresponding to one of the characters of the search term. At block 1003, for each node in the state machine, one or more equivalent characters are identified based on the current language locale…etc.”); 

Hörnkvist does not appear to explicitly disclose  
generating a resolved-request in response to receiving, in the low-latency database analysis system, data expressing a usage intent with respect to the low-latency database analysis system, the data expressing the usage intent including locale-specific input data; 
obtaining results data responsive to the data expressing the usage intent by executing a query corresponding to the resolved-request by an in-memory database of the low-latency database analysis system; and 
outputting the results data for presentation to a user.

However, De Smet discloses generating a resolved-request in response to receiving(Figures 1 and 2, paragraph[0023]-paragraph[0024], “In accordance with one embodiment, the state machine component 130 can be type-based state machine that captures constraints as types and methods as discussed further hereinafter. If the query 120 is determined not to respect the constraints of a target query language, for example, if an invalid query operator or invalid pattern of query operators is detected, the validation component 110 can signal an error. In accordance with one embodiment, the validation component 110 can perform compile-time checking of the query 120 thus mitigating the risk of runtime failure. Accordingly, the validation component 110 can form part of a program language compiler…etc.”), in the low-latency database analysis system, data expressing a usage intent with respect to the low-latency database analysis system, the data expressing the usage intent including locale-specific input data(Figures 1 and 2, paragraph[0023], “Referring initially to FIG. 1, a query analysis system 100 is illustrated. The query analysis system 100 includes a validation component 110 that is configured to receive, retrieve, or otherwise obtain or acquire a query 120. For example, the query 120 can correspond to a language-integrated query (LINQ query), amongst other types of queries. The validation component 110 checks or validates the query 120 as a function of a state machine component 130 (also referred to herein simply as a state machine), which captures constraints of a target query language including but not limited to supported query operators and patterns of query operators (e.g., limits on the number of occurrences of query operators and relative ordering of query operators), for example. In accordance with one embodiment, the state machine component 130 can be type-based state machine that captures constraints as types and methods as discussed further hereinafter…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hörnkvist with the teachings of De Smet to view query phrases which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hörnkvist with the teachings of De Smet to capture constraints of a target query language (Hörnkvist: paragraph[0020]).
The combination of Hörnkvist and De Smet does not appear to explicitly disclose obtaining results data responsive to the data expressing the usage intent by executing a query corresponding to the resolved-request by an in-memory database of the low-latency database analysis system; and 
outputting the results data for presentation to a user.

However, Bennett discloses obtaining results data responsive to the data expressing the usage intent by executing a query corresponding to the resolved-request by an in-memory database of the low-latency database analysis system(paragraph[0127], “Initially speech input is provided in the form of a question or query articulated by the speaker at the client's machine or personal accessory as a speech utterance. This speech utterance is captured and partially processed by NLQS client-side software 155 resident in the client's machine. To facilitate and enhance the human-like aspects of the interaction, the question is presented in the presence of an animated character 157 visible to the user who assists the user as a personal information retriever/agent. The agent can also interact with the user using both visible text output on a monitor/display (not shown) and/or in audible form using a text to speech engine 159. The output of the partial processing done by SRE 155 is a set of speech vectors that are transmitted over communication channel 160 that links the user's machine or personal accessory to a server or servers via the INTERNET or a wireless gateway that is linked to the INTERNET as explained above. At server 180, the partially processed speech signal data is handled by a server-side SRE 182, which then outputs recognized speech text corresponding to the user's question. Based on this user question related text, a text-to-query converter 184 formulates a suitable query that is used as input to a database processor 186…etc.”); and 
outputting the results data for presentation to a user (paragraph[0167], “In a typical natural language interface to a database, the user enters a question in his/her natural language, for example, English. The system parses it and translates it to a query language expression. The system then uses the query language expression to process the query and if the search is successful, a recordset representing the results is displayed in English either formatted as raw text or in a graphical form…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hörnkvist with the teachings of De Smet and Bennett to convert phrases to search in a target format which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hörnkvist with the teachings of De Smet and Bennett to provide a word and phrase recognition system that is flexibly and optimally distributed across a client computing architecture to improve accuracy and speed for a wide group of users (Bennett: paragraph[0004]).

Claim 17
As to claim 17, Hörnkvist discloses a method for use in a low-latency database analysis system, the method comprising: 
obtaining, in the low-latency database analysis system, data expressing a usage intent with respect to the low-latency database analysis system, the data expressing the usage intent including locale-specific input data for a locale other than a canonical locale(paragraph[0029]-paragraph[0031], “In one embodiment, search software 102 further includes a search state machine builder 109 configured to build a state machine at the searching time based on language locale information 110, which may have been configured as a part of an operating system, or system/user configuration. In one embodiment, when a search query is received to search any content files or metadata that contain a search term, state machine builder 109 is configured to dynamically build a state machine to represent the search term based on a current language locale obtained from locale information 110…etc.”); 
in response to obtaining the data expressing the usage intent(paragraph[0044], “For example, method 1100 may be performed by system 100 of FIG. 1. Referring to FIG. 11, at block 1101, in response to a term having one or more characters to be indexed, the current language locale is determined. The language locale may be obtained from a user and/or system configuration of an operating environment of the system. At block 1102, a collation key is generated for each or all of the characters in the term based on the current language locale. At block 1103, the collation keys representing the term are indexed in an inverted index. Subsequently, at block 1104, in response to a search term, a collation key for each of characters in the search term is generated based on the current language locale. At block 1105, the inverted index is searched based on the collation keys representing the search term to identify one or more files that contain the term corresponding to the collation keys…etc.”), 

Hörnkvist does not appear to explicitly disclose  

generating a resolved-request by: 
obtaining a locale-specific finite state machine for the locale; 
obtaining a locale-specific index for the locale; 
obtaining a locale-specific token representing the locale-specific input data by traversing the locale-specific index, wherein obtaining the locale-specific token includes obtaining a canonical token associated with locale-specific token; 
in response to obtaining the locale-specific token, obtaining a locale-specific phrase by traversing the locale-specific finite state machine; 
in response to identifying the locale-specific phrase, obtaining a canonical phrase corresponding to the locale-specific phrase, the canonical phrase including the canonical token; 
generating a data-query based on the canonical phrase; 
obtaining results data responsive to the data expressing the usage intent by executing a query corresponding to the data-query by an in-memory database of the low-latency database analysis system; and 
outputting the results data for presentation to a user.

However, De Smet discloses generating a resolved-request by: 
obtaining a locale-specific finite state machine for the locale(Figures 1 and 2, paragraph[0023], “Referring initially to FIG. 1, a query analysis system 100 is illustrated. The query analysis system 100 includes a validation component 110 that is configured to receive, retrieve, or otherwise obtain or acquire a query 120. For example, the query 120 can correspond to a language-integrated query (LINQ query), amongst other types of queries. The validation component 110 checks or validates the query 120 as a function of a state machine component 130 (also referred to herein simply as a state machine), which captures constraints of a target query language including but not limited to supported query operators and patterns of query operators (e.g., limits on the number of occurrences of query operators and relative ordering of query operators), for example. In accordance with one embodiment, the state machine component 130 can be type-based state machine that captures constraints as types and methods as discussed further hereinafter…etc.”); 
obtaining a locale-specific index for the locale(Figures 1 and 2, paragraph[0023]-paragraph[0024], “In accordance with one embodiment, the state machine component 130 can be type-based state machine that captures constraints as types and methods as discussed further hereinafter. If the query 120 is determined not to respect the constraints of a target query language, for example, if an invalid query operator or invalid pattern of query operators is detected, the validation component 110 can signal an error. In accordance with one embodiment, the validation component 110 can perform compile-time checking of the query 120 thus mitigating the risk of runtime failure. Accordingly, the validation component 110 can form part of a program language compiler…etc.”); 
obtaining a locale-specific token representing the locale-specific input data by traversing the locale-specific index(paragraph[0024], “FIG. 2 depicts a state-machine generation system 200 including an analysis component 210 and a generation component 220. The analysis component 210 can analyze target query-language semantics (or in other words, a language specification) including a grammar and a type system to determine constraints, or in other words restrictions on the target query language, wherein the grammar describes acceptable syntax and the type system describes proper usage of data types. Based on the analysis, the generation component 220 can produce a state machine (e.g., state machine component 130) that captures constraints on the target query language…etc.”), wherein obtaining the locale-specific token includes obtaining a canonical token associated with locale-specific token (paragraph[0025], “Turning briefly to FIG. 3A a graphical representation of constraint variations 300 is depicted. Here, the inner circle corresponds to constraints dictated by a grammar 310 and/or type system, for example, and the outer circle represents constraints captured by a state machine. The distance between the inner and the outer circles represents a difference in constraints specified by the grammar 310 and state machine 130. The state machine 130 can be adjusted to include more or less constraints based on a myriad of factors including but not limited to a particular version of the state machine component 130 and/or payment of a fee. For example, a premium version of a system for generating type-based state machines can produce a state machine that includes substantially all target program language constraints specified by the grammar 310 while other versions may offer less coverage…etc.”); 
in response to obtaining the locale-specific token, obtaining a locale-specific phrase by traversing the locale-specific finite state machine (paragraph[0085]-paragraph[0086], “At reference numeral 1110, a query input is received for example from a code editor alone or injunction with an integrated development environment. Here, the query can correspond to a query specified in a source programming language that is destined to be translated into a query in a target programming language. For example, the query can be specified as a language-integrated query syntax within an object-oriented programming language (e.g., C#®, Visual Basic® . . . ) that is subsequently translated or transformed to SQL (Structured Query Language) for execution against a relational database. At reference numeral 1120, a type-based state machine is identified for the target query language, which represents constraints, at least on syntax, as types and methods corresponding to states and transitions between states, respectively. At numeral 1130, errors are identified as a function of the received query input and the type-based state machine. In accordance with one embodiment, a compiler type checker can identify unsupported query features as static type errors. At numeral 1140, feedback can be provided to a programmer to aid specification of the input query…etc.”); 
in response to identifying the locale-specific phrase, obtaining a canonical phrase corresponding to the locale-specific phrase, the canonical phrase including the canonical token(paragraph[0085], “FIG. 10 illustrates a method of state machine generation 1000. At reference numeral 1010, a target query-language grammar (e.g., context-free grammar) is analyzed to determine constraints or restrictions of the query language. For example, the supported query operators can be determined as well as an upper limit on the number of occurrences and relative orderings of the query operators. At numeral 1020, a type system for the target query language can be analyzed to determine type rules, which can identify types of values that can be computed in various manners. As simplistic example, a type rule can indicate that only values of type integer can be added together rather than an integer and a button for instance. At reference numeral 1030, parameters can be received, retrieved, determined, or inferred regarding the size and/or complexity of a state machine. For example, a type-based state machine may be generated to reflect all constraints of a target query language, a subset of constraints, or a superset of constraints for instance based on a given version, payment of a fee, or as a function of a cost/benefit analysis, among other things…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hörnkvist with the teachings of De Smet to view query phrases which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hörnkvist with the teachings of De Smet to capture constraints of a target query language (Hörnkvist: paragraph[0020]).
 
The combination of Hörnkvist and De Smet does not appear to explicitly disclose 
generating a data-query based on the canonical phrase; 
obtaining results data responsive to the data expressing the usage intent by executing a query corresponding to the data-query by an in-memory database of the low-latency database analysis system; and 
outputting the results data for presentation to a user.

However, Bennett discloses generating a data-query based on the canonical phrase(paragraph[0127], “Initially speech input is provided in the form of a question or query articulated by the speaker at the client's machine or personal accessory as a speech utterance. This speech utterance is captured and partially processed by NLQS client-side software 155 resident in the client's machine. To facilitate and enhance the human-like aspects of the interaction, the question is presented in the presence of an animated character 157 visible to the user who assists the user as a personal information retriever/agent. The agent can also interact with the user using both visible text output on a monitor/display (not shown) and/or in audible form using a text to speech engine 159. The output of the partial processing done by SRE 155 is a set of speech vectors that are transmitted over communication channel 160 that links the user's machine or personal accessory to a server or servers via the INTERNET or a wireless gateway that is linked to the INTERNET as explained above. At server 180, the partially processed speech signal data is handled by a server-side SRE 182, which then outputs recognized speech text corresponding to the user's question. Based on this user question related text, a text-to-query converter 184 formulates a suitable query that is used as input to a database processor 186…etc.”); 
obtaining results data responsive to the data expressing the usage intent by executing a query corresponding to the data-query by an in-memory database of the low-latency database analysis system(paragraph[0127], “Based on the query, database processor 186 then locates and retrieves an appropriate answer using a customized SQL query from database 188. A Natural Language Engine 190 facilitates structuring the query to database 188. After a matching answer to the user's question is found, the former is transmitted in text form across data link 160B, where it is converted into speech by text to speech engine 159, and thus expressed as oral feedback by animated character agent 157…etc.”); and 
outputting the results data for presentation to a user (paragraph[0167], “In a typical natural language interface to a database, the user enters a question in his/her natural language, for example, English. The system parses it and translates it to a query language expression. The system then uses the query language expression to process the query and if the search is successful, a recordset representing the results is displayed in English either formatted as raw text or in a graphical form…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hörnkvist with the teachings of De Smet and Bennett to convert phrases to search in a target format which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hörnkvist with the teachings of De Smet and Bennett to provide a word and phrase recognition system that is flexibly and optimally distributed across a client computing architecture to improve accuracy and speed for a wide group of users (Bennett: paragraph[0004]).

Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hörnkvist et al. U.S. Patent Publication (2012/0109970; hereinafter: Hörnkvist) in view of De Smet et al. U.S. Patent Publication (2012/0079464; De Smet) and further in view of Bennett U.S. Patent Publication (2010/0005081; hereinafter: Bennett) and further in view of Chang et al. U.S. Patent Publication (2008/0208821; hereinafter: Chang) 

Claims 3 and 14
As to claims 3 and 14, the combination of Hörnkvist, De Smet, and Bennett discloses all the elements in claim 2, as noted above, but do not appear to explicitly disclose wherein obtaining the localization definition data includes: storing the canonical phrase localization rule in a canonical phrase localization file; and storing the portion of the locale-specific phrase localization rule in a locale-specific phrase localization file.

However, Chang discloses wherein obtaining the localization definition data includes: storing the canonical phrase localization rule in a canonical phrase localization file (paragraph[0004], “the invention features a method of accessing information from a collection of data including receiving a query, generating an inverse index of the collection of data and generating results to the query in conjunction with the inverse index. Generating the inverse index includes storing a canonical non-terminal representation of the data in the inverse index. Generating the inverse further includes storing hierarchical information generated from the collection of data, and applying a parser and grammar rules to the collection of data to produce a canonical non-terminal representation of the data…etc.”); and 
storing the portion of the locale-specific phrase localization rule in a locale-specific phrase localization file (paragraph[0050], “More than one rule in the prose configuration file may match the text frame. In such a case, prose process 140 will recursively build an appropriate prose output. In addition, if two rules in the prose configuration file match identically, the prose process 140 may arbitrarily select one of the two rules, but the database can be weighted to favor one rule over another. In some cases, default rules may apply. In addition, some applications may skip over keys and may use rules more than once…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hörnkvist with the teachings of De Smet, Bennett, and Chang to store grammar rules which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hörnkvist with the teachings of De Smet, Bennett, and Chang to apply the parser and grammar rules to the document before the index is built (Chang: paragraph[0007]).

Claims 4 and 15
As to claims 4 and 15, the combination of Hörnkvist, De Smet, Bennett, and Chang discloses all the elements in claim 3, as noted above, and Chang further disclose wherein obtaining the localization definition data includes: 
reading the canonical phrase localization rule from the canonical phrase localization file(paragraph[0004], “the invention features a method of accessing information from a collection of data including receiving a query, generating an inverse index of the collection of data and generating results to the query in conjunction with the inverse index. Generating the inverse index includes storing a canonical non-terminal representation of the data in the inverse index. Generating the inverse further includes storing hierarchical information generated from the collection of data, and applying a parser and grammar rules to the collection of data to produce a canonical non-terminal representation of the data…etc.”); and 
reading the locale-specific phrase localization rule from the locale-specific phrase localization file (paragraph[0049], “The prose configuration file contains a set of rules that are applied recursively to the text frame. These rules include grammar having variables contained within. The values of the variables come from the text frame, so when combined with the grammar, prose is generated. For example, one rule may be "there are $n products with $product." The variables $n and $product are assigned values from an analysis of the text frame. The text frame may indicate $n=30 and $product=leather. Thus, the prose that results in being displayed to the user is "there are 30 products with…etc.”).

Claims 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hörnkvist et al. U.S. Patent Publication (2012/0109970; hereinafter: Hörnkvist) in view of De Smet et al. U.S. Patent Publication (2012/0079464; De Smet) and further in view of Bennett U.S. Patent Publication (2010/0005081; hereinafter: Bennett) and further in view of Cooper et al. U.S. Patent Publication (2014/0074826; hereinafter: Cooper) 

Claims 5 and 16
As to claims 5 and 16, the combination of Hörnkvist, De Smet, and Bennett discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein generating the locale-specific finite state machine includes: 
identifying the locale-specific phrase localization rule from the localization definition data, wherein the locale-specific phrase localization rule includes a phrase localization rule identifier and a locale-specific phrase-pattern corresponding to the local-specific phrase, wherein the phrase localization rule identifier uniquely identifies the phrase in the low-latency database analysis system; 
identifying the canonical phrase localization rule from the localization definition data using the phrase localization rule identifier, wherein the canonical phrase localization rule includes the phrase localization rule identifier and a canonical phrase-pattern corresponding to the phrase; 
traversing the canonical finite state machine using the canonical phrase-pattern to identify a state of the canonical finite state machine corresponding to the canonical phrase-pattern, wherein the canonical finite state machine includes a phrase property for the phrase associated with the state of the canonical finite state machine corresponding to the canonical phrase-pattern; 
obtaining the phrase property from the canonical finite state machine; generating a state of the locale-specific finite state machine corresponding to the locale- specific phrase-pattern; and 
including the phrase property in the locale-specific finite state machine in association with the state of the locale-specific finite state machine corresponding to the locale-specific phrase-pattern.

However, Cooper discloses identifying the locale-specific phrase localization rule from the localization definition data, wherein the locale-specific phrase localization rule includes a phrase localization rule identifier and a locale-specific phrase-pattern corresponding to the local-specific phrase(paragraph[0010], “A system, method, and computer readable medium for applying one or more information retrieval technologies for resolving a query is disclosed. In one embodiment, an exemplary system generates a response using a language analysis module configured to parse a query into elements. This system can also include a rules engine configured to compare a condition of a rule against the elements, where the rule is configured to perform an action to retrieve information. Further, a response generator coupled to the rules engine receives the rule and retrieves the information for presentation to a querier in a portion of a display that adjusts proportionately to the degree of importance of the information…etc.”), wherein the phrase localization rule identifier uniquely identifies the phrase in the low-latency database analysis system (paragraph[0051], “As described previously, rules engine 132 is configured to receive and process elements and/or annotations as language conditions, as well as business conditions. The language conditions are derived from a query submitted to system 100 in a natural language and business conditions arise from data (e.g., from peripheral information repository 114) that describes the context of the query, including information about the querier. In processing a query, rules engine 132 determines whether a rule in rule dictionary 133 specifies any of these conditions. Once all of the conditions of a rule are satisfied, then rules engine 132 will initiate a rule action (i.e., the rule "fires") that contributes to the formation of a response…etc.”); 
identifying the canonical phrase localization rule from the localization definition data using the phrase localization rule identifier (paragraph[0052], “Rules dictionary 133 includes a set of rules for identifying what aspects of a question should be addressed in an answer as well as how best to form and present the answer to the querier. These rules provide a high-level control mechanism that governs the reaction of system 100 to a user's query. Any suitable regular expression language can be used to specify rule conditions and actions, where the actions are contingent on matching words, phrases, and concepts in both user requests and sources of information (i.e., content of content storage 108). This set of rules can be composed of any number of rules and rule types that are designed to elicit a specific action upon satisfying a particular combination of conditions…etc.”), wherein the canonical phrase localization rule includes the phrase localization rule identifier and a canonical phrase-pattern corresponding to the phrase (paragraph[0054], “Another type of language condition of a rule is a question element. Question elements are a pre-determined list of natural language phrases, sentences, and questions that are specified in plain language for matching (or excluding from matching) any set of elements or tokens that are part of a query. According to one embodiment a natural language module ("NLM") 112 of rules engine 132 is configured to match (or not match) one or more tokens against a predetermined list of question examples. NLM 112 can process the one or more tokens at a lower level, such as using word recognition, morphology, sentence detection, etc., to classify user questions into a group that can be matched (or excluded from being matched) against those one or more tokens…etc.”); 
traversing the canonical finite state machine using the canonical phrase-pattern to identify a state of the canonical finite state machine corresponding to the canonical phrase-pattern (paragraph[0072], “,A rule may refer to the immediate children of a concept, to all descendents (children of children, recursively), to parts-of a concept, or to any graph traversal definable for the multi-layered concept repository. In a preferred embodiment, a set of common traversals …etc.”) wherein the canonical finite state machine includes a phrase property for the phrase associated with the state of the canonical finite state machine corresponding to the canonical phrase-pattern; 
obtaining the phrase property from the canonical finite state machine; generating a state of the locale-specific finite state machine corresponding to the locale- specific phrase-pattern (paragraph[0073], “Note that the first question is not answered by the statement that "Some sedans have rear-wheel drive", and the second question is only partially answered by the statement that "The Accord Sedan LX has front wheel drive", where the Accord Sedan LX is a specific type of Accord Sedan. To appropriately answer both of these questions. System 100 recognizes the two questions as distinct question patterns, and employs differing traversals of the multi-layered concept repository to define search components…etc.”); and 
including the phrase property in the locale-specific finite state machine in association with the state of the locale-specific finite state machine corresponding to the locale-specific phrase-pattern (paragraph[0049], “In accordance with a specific embodiment of the present invention, semantic indexing engine 130 is configured to automatically (and periodically) discover new content and update content storage 108 with the newly discovered content. Also, S.I. 129 can be automatically updated to reflect availability to that new content. In some embodiments, the ontology embodied in multi-layered content repository 134 can be extended automatically based on the indexed content. By using lexical patterns to identify the occurrence of acronyms and other terms unique to a particular set of content, semantic indexing engine 130 can add newly formed concepts into multi-layered content repository 134 for use with later queries…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hörnkvist with the teachings of De Smet, Bennett, and Cooper to analysis query languages which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hörnkvist with the teachings of De Smet, Bennett, and Cooper to provide query answers in a more efficient manner (Cooper: paragraph[0002]).

Claim 6
As to claim 6, the combination of Hörnkvist, De Smet, and Bennett discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the locale-specific input data includes unresolved character string input data.

However, Cooper discloses wherein the locale-specific input data includes unresolved character string input data (paragraph[0071], “With this language, response engine 140 should be able to distinguish a short query composed of a small number of query words (which may be sufficiently answered with information resulting from a keyword search), rather than from a longer, more syntactically complex query (which may require the use of an ontology for resolving the question)…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hörnkvist with the teachings of De Smet, Bennett, and Cooper to analysis query languages which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hörnkvist with the teachings of De Smet, Bennett, and Cooper to provide query answers in a more efficient manner (Cooper: paragraph[0002]).

Claims 9-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hörnkvist et al. U.S. Patent Publication (2012/0109970; hereinafter: Hörnkvist) in view of De Smet et al. U.S. Patent Publication (2012/0079464; De Smet) and further in view of Bennett U.S. Patent Publication (2010/0005081; hereinafter: Bennett) and further in view of Bennett et al. U.S. Patent Publication (2008/0052063; hereinafter: Bennett2008) 

Claims 9 and 18
As to claims 9 and 18, the combination of Hörnkvist, De Smet, and Bennett discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein obtaining the locale-specific phrase includes: 
traversing the locale-specific finite state machine to identify a transition of the locale- specific finite state machine corresponding to the locale-specific token; 
obtaining a phrase property from the locale-specific finite state machine, the phrase property associated with the transition of the locale-specific finite state machine corresponding to the locale-specific token; and 
identifying the locale-specific phrase in response to the phrase property.

However, Bennett2008 discloses traversing the locale-specific finite state machine to identify a transition of the locale- specific finite state machine corresponding to the locale-specific token (paragraph[0117], “The speech recognition engine is also located on the server, and is based on a HTK-based recognition network compiled from a word-level network, a dictionary and a set of HMMs. The recognition network consists of a set of nodes connected by arcs. Each node is either a HMM model instance or a word end. Each model node is itself a network consisting of states connected by arcs. Thus when fully compiled, a speech recognition network consists of HMM states connected by transitions. For an unknown input utterance with T frames, every path from the start node to the exit node of the network passes through T HMM states. Each of these paths has log probability which is computed by summing the log probability of each individual transition in the path and the log probability of each emitting state generating the corresponding observation. The function of the Viterbi decoder is find those paths through the network which have the highest log probability. This is found using the Token Passing algorithm…etc.”); 
obtaining a phrase property from the locale-specific finite state machine, the phrase property associated with the transition of the locale-specific finite state machine corresponding to the locale-specific token (paragraph[0120], “Tokenization is implemented by a text analyzer which treats the text as a series of tokens or useful meaningful units that are larger than individual characters, but smaller than phrases and sentences. These include words, separable parts of words, and punctuation. Each token is associated with an offset and a length. The first phase of tokenization is the process of segmentation which extracts the individual tokens from the input text and keeps track of the offset where each token originated in the input text. The tokenizer output lists the offset and category for each token. In the next phase of the text analysis, the tagger uses a built-in morphological analyzer to look up each word/token in a phrase or sentence and internally lists all parts of speech…etc.”); and 
identifying the locale-specific phrase in response to the phrase property (paragraph[0120], “The output is the input string with each token tagged with a parts of speech notation. Finally the grouper which functions as a phrase extractor or phrase analyzer, determines which groups of words form phrases. These three operations which are the foundations for any modern linguistic processing schemes, are fully implemented in optimized algorithms for determining the single-best possible answer to the user's question…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hörnkvist with the teachings of De Smet, Bennett, and Bennett2008 to provide query responses based on the user’s native language which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hörnkvist with the teachings of De Smet, Bennett, and Bennett2008 to provide an interactive system for responding to speech based on inputs and queries presented over a distributed network (Bennett2008: paragraph[0002]).

Claims 10 and 19
As to claims 10 and 19, the combination of Hörnkvist, De Smet, Bennett, and Bennett2008 discloses all the elements in claim 9, as noted above, and De Smet further disclose wherein obtaining the canonical phrase includes: 
identifying the locale-specific phrase localization rule from the localization definition data, wherein the locale-specific phrase localization rule includes a locale-specific phrase-pattern corresponding to the locale-specific phrase and a phrase localization rule identifier that uniquely identifies the phrase in the low-latency database analysis system (paragraph[0085], “FIG. 10 illustrates a method of state machine generation 1000. At reference numeral 1010, a target query-language grammar (e.g., context-free grammar) is analyzed to determine constraints or restrictions of the query language. For example, the supported query operators can be determined as well as an upper limit on the number of occurrences and relative orderings of the query operators. At numeral 1020, a type system for the target query language can be analyzed to determine type rules, which can identify types of values that can be computed in various manners. As simplistic example, a type rule can indicate that only values of type integer can be added together rather than an integer and a button for instance. At reference numeral 1030, parameters can be received, retrieved, determined, or inferred regarding the size and/or complexity of a state machine. For example, a type-based state machine may be generated to reflect all constraints of a target query language, a subset of constraints, or a superset of constraints for instance based on a given version, payment of a fee, or as a function of a cost/benefit analysis, among other things…etc.”); and 
identifying the canonical phrase localization rule from the localization definition data using the phrase localization rule identifier, wherein the canonical phrase localization rule includes the phrase localization rule identifier and a canonical phrase-pattern corresponding to the canonical phrase(paragraph[0085]-paragraph[0086], “At reference numeral 1110, a query input is received for example from a code editor alone or injunction with an integrated development environment. Here, the query can correspond to a query specified in a source programming language that is destined to be translated into a query in a target programming language. For example, the query can be specified as a language-integrated query syntax within an object-oriented programming language (e.g., C#®, Visual Basic® . . . ) that is subsequently translated or transformed to SQL (Structured Query Language) for execution against a relational database. At reference numeral 1120, a type-based state machine is identified for the target query language, which represents constraints, at least on syntax, as types and methods corresponding to states and transitions between states, respectively. At numeral 1130, errors are identified as a function of the received query input and the type-based state machine. In accordance with one embodiment, a compiler type checker can identify unsupported query features as static type errors. At numeral 1140, feedback can be provided to a programmer to aid specification of the input query…etc.”).

Claims 11 and 20
As to claims 11 and 20, the combination of Hörnkvist, De Smet, Bennett, and Bennett2008 discloses all the elements in claim 10, as noted above, and Bennett2008 further disclose wherein: 
the locale-specific input data includes a value (paragraph[0118], “In a typical natural language interface to a database, the user enters a question in his/her natural language, for example, English. The system parses it and translates it to a query language expression. The system then uses the query language expression to process the query and if the search is successful, a recordset representing the results is displayed in English either formatted as raw text or in a graphical form. For a natural language interface to work well involves a number of technical requirements…etc.”); 
generating the resolved-request includes tokenizing the value to identify a value token representing the value, wherein the value token is a value token type token (paragraph[0120], “Tokenization is implemented by a text analyzer which treats the text as a series of tokens or useful meaningful units that are larger than individual characters, but smaller than phrases and sentences. These include words, separable parts of words, and punctuation. Each token is associated with an offset and a length. The first phase of tokenization is the process of segmentation which extracts the individual tokens from the input text and keeps track of the offset where each token originated in the input text. The tokenizer output lists the offset and category for each token. In the next phase of the text analysis, the tagger uses a built-in morphological analyzer to look up each word/token in a phrase or sentence and internally lists all parts of speech…etc.”);
identifying the locale-specific phrase localization rule such that the locale-specific phrase-pattern includes a value token type identifier that indicates the value token type and the locale-specific phrase-pattern omits a value token corresponding to the value token type (paragraph[0090]-paragraph[0097], “The Hidden Markov Model is a finite set of states, each of which is associated with a (generally multi-dimensional) probability distribution. Transitions among the states are governed by a set of probabilities called transition probabilities. In a particular state an outcome or observation can be generated, according to an associated probability distribution. This finite state machine changes state once every time unit…etc.”); 
identifying the canonical phrase localization rule such that the canonical phrase-pattern includes the value token type identifier that indicates the value token type and the canonical phrase-pattern omits a value token corresponding to the value token type (paragraph[0117], “The speech recognition engine is also located on the server, and is based on a HTK-based recognition network compiled from a word-level network, a dictionary and a set of HMMs. The recognition network consists of a set of nodes connected by arcs. Each node is either a HMM model instance or a word end. Each model node is itself a network consisting of states connected by arcs. Thus when fully compiled, a speech recognition network consists of HMM states connected by transitions. For an unknown input utterance with T frames, every path from the start node to the exit node of the network passes through T HMM states. Each of these paths has log probability which is computed by summing the log probability of each individual transition in the path and the log probability of each emitting state generating the corresponding observation. The function of the Viterbi decoder is find those paths through the network which have the highest log probability. This is found using the Token Passing algorithm…etc.”); and 
obtaining the canonical phrase includes including the value token in the canonical phrase and omitting the value token type identifier from the canonical phrase (paragraph[0120], “These include words, separable parts of words, and punctuation. Each token is associated with an offset and a length. The first phase of tokenization is the process of segmentation which extracts the individual tokens from the input text and keeps track of the offset where each token originated in the input text. The tokenizer output lists the offset and category for each token. In the next phase of the text analysis, the tagger uses a built-in morphological analyzer to look up each word/token in a phrase or sentence and internally lists all parts of speech. The output is the input string with each token tagged with a parts of speech notation. Finally the grouper which functions as a phrase extractor or phrase analyzer, determines which groups of words form phrases. These three operations which are the foundations for any modern linguistic processing schemes, are fully implemented in optimized algorithms for determining the single-best possible answer to the user's question…etc.”).


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        May 21, 2022